      Case: 1:19-cv-07539 Document #: 1 Filed: 11/14/19 Page 1 of 7 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      OR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 ANTHONY ADAMS,
 on behalf of himself and all other
 persons similarly situated,
 known and unknown
                                                      No. ________________
                Plaintiff,

        v.

 HC AURORA, LLC,

                Defendant.


                                      NOTICE OF REMOVAL

       Defendant, HC Aurora, LLC (“HC Aurora”), through its undersigned attorneys, hereby

removes to the United States District Court for the Northern District of Illinois, Eastern Division,

the action captioned Anthony Adams v. HC Aurora, LLC, currently pending in the Circuit Court

for the Sixteenth Judicial Circuit in Kane County, Illinois, Civil Division, Case No. 19 L 000505.

In support of removal, HC Aurora states as follows:

       1.      On October 15, 2019, Plaintiff Anthony Adams (“Plaintiff”) filed this action on

behalf of himself and all other similarly situated individuals in the Circuit Court of Kane County,

Illinois. Plaintiff asserts a class action claim for alleged violations of the Illinois Biometric

Information Privacy Act (“740 ILCS 14/1 et seq.”) (“BIPA”). A true and accurate copy of the

complaint filed in the state court action, along with all other process, pleadings, and orders with

which HC Aurora has been served are attached hereto as Exhibit A.
       Case: 1:19-cv-07539 Document #: 1 Filed: 11/14/19 Page 2 of 7 PageID #:1




        2.      HC Aurora currently is the only defendant in the state court litigation, and was

served on October 25, 2019. Removal is timely because this notice is filed within 30 days of

service of the Complaint and Summons. See 28 U.S.C. § 1446(b)(1).

                                      REMOVAL IS PROPER

        3.      Removal to this Court is proper because the United States District Court for the

Northern District of Illinois, Eastern Division is the District Court of the United States for the

district and division embracing the state court action filed by Plaintiff in Kane County, Illinois.

See 28 U.S.C. § 93(a)(1).

        4.      This putative class action is subject to this Court’s jurisdiction: (1) under

28 U.S.C. 1332(a), because complete diversity exists and the amount in controversy for the name

plaintiff’s claims exceeds $75,000; and (2) under the Class Action Fairness Act of 2005,

28 U.S.C. § 1332(d) (“CAFA”), because minimal diversity exists and the amount in controversy

exceeds $5,000,000.

I.      Removal is Proper Under Section 1332 Diversity Jurisdiction

        5.      This Court has complete diversity jurisdiction under 28 U.S.C. § 1332(a), which

provides that “district courts shall have original jurisdiction of all civil actions where the matter

in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

between- (1) citizens of different States. . . .”

        6.      Complete diversity exists between Plaintiff and HC Aurora. Plaintiff is a citizen

of Illinois. (Compl. ¶ 17.) HC Aurora is an Illinois limited liability company. For purposes of

diversity jurisdiction, a limited liability company is a citizen of any state of which a member of

the company is a citizen. Carden v. Arkoma Assocs., 494 U.S. 185, 195–96 (1990). HC Aurora’s

sole member is Hollywood Casinos, LLC. Hollywood Casinos’ sole member is CRC Holdings,

Inc. For purposes of diversity jurisdiction, a corporation is “a citizen of any State by which it has


                                                    2
       Case: 1:19-cv-07539 Document #: 1 Filed: 11/14/19 Page 3 of 7 PageID #:1




been incorporated and of the state where it has its principal place of business.” 28 U.S.C.

§ 1332(c)(1). CRC Holdings is a Florida corporation with its principal place of business in

Pennsylvania.

       7.       Based on the Complaint’s allegations, the amount in controversy exceeds

$75,000. When analyzing the amount in controversy in a class action under 28 U.S.C. § 1332(a),

at least one named plaintiff must satisfy the jurisdictional amount. See, e.g., Richardson v. DSW,

Inc., No. 05 C 4599, 2005 WL 2978755, at *1 (N.D. Ill. Nov. 3, 2005).

       8.       To be clear, HC Aurora denies Plaintiff’s claims of wrongdoing and maintains

that neither Plaintiff nor any of the proposed class members has a viable claim or is entitled to

any damages in this case. However, for purposes of diversity jurisdiction regarding a BIPA

lawsuit, the recent decision in Peatry v. Bimbo Bakeries USA, Inc., 393 F. Supp. 3d 766

(N.D. Ill. Aug. 7, 2019) illustrates that the defendant is entitled to accept the complaint’s

allegations solely for the purpose of assessing the alleged amount in controversy. Diversity

jurisdiction exists where the “complaint and BIPA together can plausibly be read to suggest that

a violation of at least some of the BIPA provisions at issue allegedly occurred every time

[plaintiff] and the putative class members” were the subject of biometric technology. See id. at

769.

       9.       In the complaint, Plaintiff alleges that he has been to HC Aurora’s casino

“approximately ten to twenty times” during the class period, and that HC Aurora’s facial

recognition technology has scanned his facial geometry on each of these visits. Compl. ¶¶ 24, 27.

Plaintiff seeks damages for “each violation of [BIPA] as provided by 740 ILCS 14/20(1)-(2).”

Compl. ¶¶ 50(a), 57(a). Given that Plaintiff is claiming he was submitted to HC Aurora’s

technology up to “twenty times,” and given that Plaintiff claims that HC Aurora recklessly




                                                3
      Case: 1:19-cv-07539 Document #: 1 Filed: 11/14/19 Page 4 of 7 PageID #:1




violated BIPA each time HC Aurora’s facial recognition technology allegedly scanned his facial

geometry on each visit to HC Aurora’s casino, the amount in controversy is potentially

$100,000, which is in excess of the diversity threshold (i.e., 20 visits X $5,000 in recklessness-

related statutory damages under BIPA). See 740 ILCS 14/20(1)-(2). Thus, removal is proper

under 28 U.S.C. § 1332(a).

II.     Removal is Proper Under CAFA

        10.     Alternatively, this Court has original jurisdiction over this matter pursuant to

28 U.S.C. § 1332(d). CAFA grants district courts original jurisdiction over civil actions filed

under federal or state law in which any member of a class of plaintiffs is a citizen of a state

different from any defendant (referred to as minimal diversity), the putative class has more than

100 members, and the amount in controversy for the putative class members exceeds $5,000,000,

exclusive of interest and costs. CAFA authorizes removal of such actions under 28 U.S.C.

§ 1446. The putative class action described in the Complaint satisfies the requirements of

CAFA.

        11.     Minimal diversity is met for the reasons stated above. Plaintiff is a Citizen of

Illinois, and HC Aurora (tracking down through its LLC members) is a Citizen of Florida and

Pennsylvania.     Upon information and belief, there are non-named absent members of the

proposed class that are not citizens of Florida and Pennsylvania.

        12.     As to CAFA’s numerical requirement, Plaintiff’s complaint purports to bring this

case on behalf of the following proposed class:

        All individuals who are members of Defendant’s rewards program and who had
        their facial geometry scans collected or possessed by Defendant in Illinois
        between October 15, 2014 and the present.

Compl. ¶ 30. Plaintiff alleges that the proposed class “includes hundreds and likely thousands of

members.” Compl. ¶ 32. Thus, CAFA’s class member numerical requirement is met.


                                                  4
      Case: 1:19-cv-07539 Document #: 1 Filed: 11/14/19 Page 5 of 7 PageID #:1




       13.     Finally, the CAFA amount in controversy is met. A notice of removal “need

include only a plausible allegation” that CAFA’s $5 million amount in controversy threshold is

satisfied. Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89 (2014). It “need

not contain evidentiary submissions.” Id. at 84.        HC Aurora denies Plaintiff’s claims of

wrongdoing and maintains that neither Plaintiff nor any of the proposed class members has a

viable claim or is entitled to any damages in this case.          However, Plaintiff’s allegations

(discussed above) allows this Court to infer that many class members visited HC Aurora more

than one time.     This inference, coupled by Plaintiff’s allegations that the class “includes

hundreds and likely thousands of members,” and that HC Aurora engaged in reckless conduct

under BIPA (thereby allowing for potentially $5,000 per violation), allows this Court to

determine that the CAFA amount in controversy is met. Accordingly, accepting Plaintiff’s

allegations as true solely for purposes of determining removal under Section 1332, Plaintiff’s

complaint seeks more than $5 million in compensatory damages in the aggregate.1

       14.     Finally, Plaintiff also requests injunctive relief. Compl. ¶¶ 50(b), 57(b). This

request further increases the amount in controversy, which provides a further basis for removal.

See Keeling v. Esurance Ins. Co., 660 F.3d 273, 274 (7th Cir. 2011).

       15.     Promptly after filing this Notice of Removal, HC Aurora will give written notice

of the removal to all parties and will file a notice in the Kane County Circuit Court.



       1
        HC Aurora denies Plaintiff’s claims of wrongdoing, denies that class certification is
       proper, and denies that Plaintiff or any of the class members are entitled to any damages.
       HC Aurora disputes Plaintiff's interpretation of the remedies under BIPA, including
       Plaintiff's position that it is entitled to a separate statutory damages amount for each time
       that Plaintiff visited HC Aurora. The above simply assumes for CAFA removal purposes
       only that if Plaintiff is able to establish a class and prove the allegations in the complaint,
       the total amount of monetary relief sought by Plaintiff and the proposed class would
       exceed $5 million, exclusive of interests and costs.


                                                 5
      Case: 1:19-cv-07539 Document #: 1 Filed: 11/14/19 Page 6 of 7 PageID #:1




       WHEREFORE, HC Aurora respectfully requests that the action pending against it in the

Circuit Court for the Sixteenth Judicial Circuit in Kane County, Illinois, Civil Division, be

removed to this Court.

Dated: November 14, 2019                   Respectfully submitted,

                                           HC AURORA, LLC


                                            /s/ Daniel R. Saeedi
                                           Daniel R. Saeedi (#6296493)
                                           dsaeedi@taftlaw.com
                                           Allison E. Czerniak (#6319273)
                                           aczerniak@taftlaw.com
                                           TAFT STETTINIUS & HOLLISTER LLP
                                           111 East Wacker Drive, Suite 2800
                                           Chicago, IL 60601
                                           Telephone: 312-527-4000
                                           Facsimile: 312-966-8584




                                             6
           Case: 1:19-cv-07539 Document #: 1 Filed: 11/14/19 Page 7 of 7 PageID #:1




                                   CERTIFICATE OF SERVICE

           I hereby certify that on November 14, 2019, the foregoing was served by electronic mail

upon the following:

                          Douglas M. Werman (dwerman@flsalaw.com)
                          Maureen A. Salas (msalas@flsalaw.com)
                          Zachary C. Flowerree (zflowerree@flsalaw.com)
                          Sarah J. Arendt (sarendt@flsalaw.com)
                          WERMAN SALAS P.C.
                          77 West Washington, Suite 1402
                          Chicago, Illinois 60602
                          (312) 419-1008

                          Joseph A. Fitapelli (jfitapelli@fslawfirm.com)
                          Dana Cimera (dcimera@fslawfirm.com)
                          FITAPELLI & SCHAFFER, LLP
                          28 Liberty Street, 30th Floor
                          New York, New York 10005

                          Attorneys for Plaintiff




                                                         /s/ Daniel R. Saeedi
                                                        Daniel R. Saeedi (#6296493)
                                                        dsaeedi@taftlaw.com
                                                        Allison E. Czerniak (#6319273)
                                                        aczerniak@taftlaw.com
                                                        TAFT STETTINIUS & HOLLISTER LLP
                                                        111 East Wacker Drive, Suite 2800
                                                        Chicago, IL 60601
                                                        Telephone: 312-527-4000
                                                        Facsimile: 312-966-8584


26177494




                                                    7
